                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



FREDDIE L. WILLIAMS,

                           Plaintiff,

           v.                                  CASE NO. 18-3299-SAC

CHRISTOPHER SCHNEIDER, et al.,

                           Defendants.


                         ORDER OF DISMISSAL

     This matter is a civil rights action filed under 42 U.S.C. §1983.

Plaintiff, a pretrial detainee held at the Wyandotte County Jail,

proceeds pro se and in forma pauperis.

                         Factual background

     Plaintiff names the district attorney and a state district judge

as defendants in this action. He claims he is being held on charges

that lack evidentiary support, that he has been incarcerated for 17

months without a preliminary hearing or trial, and that his request

for a bond modification was denied. He asserts claims of obstruction
of justice, excessive bail, and the violation of his right to a speedy

trial.

     Plaintiff seeks the dismissal of his criminal case and monetary

damages.

                         Screening standard

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an
officer or employee of such an entity. See 28 U.S.C. § 1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon
which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

                               Analysis

     The Court has examined the complaint and the proposed supplement

to the complaint and finds this matter is subject to dismissal. First,

the defendant district attorney is entitled to absolute immunity from

damages arising from his action as an advocate for the State. Imbler

v. Pachtman, 424 U.S. 409, 430-32 (1976). “The ‘public trust of the

prosecutor’s office would suffer’ were the prosecutor to have in mind

his ‘own potential’ damages ‘liability’ when making prosecutorial

decision – as he might well were he subject to § 1983 liability.” Van

de Kamp v. Goldstein, 555 U.S. 335, 341-42 (2009)(quoting Imbler, 424

U.S. at 424).

     In considering whether a prosecutor’s actions are shielded by
this immunity, the Court must consider whether the conduct in question

is “intimately associated with the judicial phase of the criminal

process.” Imbler, 424 U.S. at 430-31. The “determinative factor is

‘advocacy’ because that is the prosecutor’s main function and the one

most akin to his quasi-judicial role.” Mink v. Suthers, 482 F.3d 1244,

1261 (10th Cir. 2007)(quoting Roberts v. Kling, 104 F.3d 316, 319 (10th

Cir. 1997)). Here, the conduct of the defendant district attorney

appears to be the decision on the charges brought against plaintiff.
Because that conduct clearly falls within the prosecutor’s role as

an advocate and is closely associated with the judicial phase of the
criminal proceedings against plaintiff, the defendant is protected

by absolute prosecutorial immunity. Therefore, plaintiff’s claims for

damages against this defendant must be dismissed.

     Plaintiff also names a state district judge as a defendant. A

judge has absolute immunity from suit for acts performed within the

jurisdiction of the court. See Stump v. Sparkman, 435 U.S. 349, 356-57

(1978). In determining whether the defendant judge’s actions

identified in the complaint were within her judicial capacity, the

Court must look to the nature of the act, that is, whether the nature

of the act is judicial, and not whether the act was erroneous or

malicious. Mireles v. Waco, 502 U.S. 9, 13 (1991)(considering “the

particular act’s relation to a general function normally performed

by a judge”). Plaintiff’s claims against the defendant judge concern

her decisions in setting the amount of bond, denying his motions for

modification and to dismiss, and her management of his criminal case.

Because all of these acts are within her judicial role, the defendant

judge is shielded by absolute judicial immunity, and plaintiff’s

claims against her must be dismissed.
     Although plaintiff’s claims under § 1983 against the named

defendants fail due to the immunities described, to the extent he seeks

the dismissal of his criminal case, his federal remedy is a writ of

habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

     However, while a prisoner who challenges his detention may

proceed pretrial under 28 U.S.C. § 2241, “[a] habeas petitioner is

generally required to exhaust state remedies” before proceeding under

that provision. Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000).
Because plaintiff does not suggest that he has presented his claims

in the state courts, this matter, even if construed as a petition for
habeas corpus, would be subject to dismissal.

                             Conclusion

     For the reasons set forth, the Court dismisses this § 1983 action

against defendants Schneider and Meyers for failure to state a claim

for relief due to their immunities.

     This dismissal is without prejudice to plaintiff’s pursuit of

relief in habeas corpus upon exhaustion of state court remedies.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

for failure to state a claim for relief.

     IT IS FURTHER ORDERED plaintiff’s motion to supplement the

complaint (Doc. #6) is granted.

     IT IS SO ORDERED.

     DATED:   This 10th day of January, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
